DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application claims benefit of foreign application DE 10 2019 201 966.8, filed February 14, 2019.  

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-8, 14 and 15, in the reply filed on September 1, 2022 is acknowledged.  Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 16-20 are newly added.  Claims 16-18 are drawn to the elected invention, and therefore claims 1-8 and 14-18 will be examined on the merits.  Claims 19 and 20, drawn to the nonelected invention, are withdrawn from consideration.  No claims have been canceled.  It is noted that claims 2-4, 6-13 and 15 are currently amended. 

Claim Interpretation

3.	Prior to examination of the claims, the claims must first be construed.  MPEP § 2111-14, first section, states “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.”  Therefore, for the purposes of examination, the functional limitations set forth in the claims are considered not to have structural impact and will not be treated as limitations to the claims since they are limitations relating to intended use of the product.
Independent claim 1 recites “a rod-shaped or tubular sample transfer tool for direct transfer of small sample volume and small sample, said sample transfer tool having at least one segment coated with one or more active substances, having an effect on a sample containing nucleic acids, so that materials contained in the sample that would inhibit an enzymatic reaction taking place after the transfer are bound at least in part, or inactivated”.  Since the claim is drawn to a product, only the limitations that have structural impact on the product will be examined.  Limitations relating to functional language or intended use of the product that do not have structural impact on the product will not be considered.  The limitations “so that materials contained in the sample that would inhibit an enzymatic reaction taking place after the transfer are bound at least in part, or inactivated” represent intended use of the product and therefore will not be considered during examination.  Thus, the claim requires that the one or more active substances have an effect on a sample containing nucleic acids, but what happens after the transfer of a sample represents intended use.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 1-8 and 14-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 recites the limitation “a rod-shaped or tubular sample transfer tool for direct transfer of small sample volume and small sample”.  The term “small” with regards to “small sample volume and small sample” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  While one embodiment of the invention recites that a small sample may be smaller than 1 l (see claim 4), the specification does not provide a definition or limits as to what defines a “small sample volume” or a “small sample”. 

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-8 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stice et al. (U.S. Patent Pub. No. 7,291,764). 
With regards to claim 1, Stice teaches a rod-shaped or tubular sample transfer tool for direct transfer of small sample volume and small sample, said sample transfer tool having at least one segment coated with one or more active substances, having an effect on a sample containing nucleic acids, so that materials contained in the sample that would inhibit an enzymatic reaction taking place after the transfer are bound at least in part, or inactivated (for removal of follicular fluid from ovarian follicles, a 10 cc syringe with an 18 gauge needle are prepared that are coated on the inside with heparin, column 21, lines 26-46). 
With regards to claims 2 and 3, Stice teaches a rod-shaped or tubular sample transfer tool wherein 
(ii) said one or more active substances inactivate compounds that inhibit the enzymatic reaction performed after the transfer, or reduce their inhibiting effect, wherein said sample transfer tool is suitable for either binding said compounds/inhibitors by the one or more active substances, or releasing the one or more active substances to thereby inactivate the inhibitors, and wherein said one or more active substances are selected from anticoagulants and polysaccharides (the active substance is heparin which is an anticoagulant and inherently capable of providing an inhibitory effect, column 21, lines 33-37.  
With regards to claims 4 and 5, Stice teaches a rod-shaped or tubular sample transfer tool which 
(i) has the shape of a rod, a pin, a needle, a tube or a pipette tip; and/or 
(ii) is made of a solid material selected from plastic, wood, cardboard, paper, ceramics, glass, ceramics, clay, magnesia, metal, and combinations thereof (the transfer tool is syringe having a needle which are coated with heparin, wherein the syringe is typically glass or plastic, and the needle is metal, column 21, lines 33-37).  
With regards to claims 6-8, Stice teaches a process for preparing the rod-shaped or tubular sample transfer tool comprising treating or coating a starting sample transfer tool with said one or more active substances comprising immersing the starting sample transfer tool once or several times into an aqueous solution comprising said one or more active substances, followed by drying the sample transfer tool, wherein said one or more active substance or substances are selected from anticoagulants and polysaccharides (the inside of the syringe and needle are coated with heparin by drawing up a heparin solution to coat to the 10 cc line of the syringe, after which the solution is discarded from the syringe, column 21, lines 33-37). 
With regards to claim 16, Stice teaches a sample transfer tool wherein said one or more active substances are selected from heparin, chondroitin sulfate, heparan sulfate, keratan sulfate, amidopectins, hyaluronic acid, pectins, xanthan, chitosan, oligo-glucosamine, dextran sulfate, carrageenan, methylcellulose, guaran, and chaotropic salts (the syringe and needle are coated with heparin, column 21, lines 33-37). 

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claim(s) 14, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stice et al. (U.S. Patent Pub. No. 7,291,764) in view of Schiestl et al. (U.S. Patent Pub. No. 2015/0037789). 
Stice teaches the limitations of claims 1-8 and 16, as discussed above.  In addition, with regards to claims 17 and 18, Stice teaches that heparin-coated syringes are prepared using a heparin solution at a concentration of 100 IU/ml, wherein the syringe is a 10 cc syringe with an 18 gauge needle (column 21, lines 33-39). 
However, Stice does not teach a kit for performing a detection process, comprising one or more of the sample transfer tools according to claim 1, and does not teach a kit further comprising reagents, reaction mixtures and/or solvents for the detection reaction, and/or reagents for the lysis of a sample material.  In addition, Stice does not teach a sample transfer tool wherein the one or more active substances is heparin and the heparin is present on the sample transfer tool in a coating of 0.001 to 0.5 IU/cm2; or the one or more active substances is a polysaccharide other than heparin and the polysaccharide other than heparin is present on the sample transfer tool in a coating of 0.005 to 50 ug/cm2; or the one or more active substances is a chaotropic salt and the chaotropic salt is present on the sample transfer tool in a coating of 0.1 to 50 umol/cm2, or wherein the sample transfer tool which is sized to be suitable for transfer of sample volumes of from 10 to 500 nl; or sample quantities from 10 to 200 ug; or sample volumes from 50 to 200 nl; or sample quantities from 50 to 200 ug. 
Schiestl teaches products, kits and methods for detection of allergic inflammation in a subject that comprises assaying a test sample of peripheral blood from the subject for a marker of DNA damage, wherein the assay may comprise real-time PCR analysis of mRNA obtained from a blood sample (see Abstract and paragraphs 8, 15 and 76).  In addition, Schiestl teaches that blood collection from mice comprises right ventricle cardiac puncture using a heparin-coated syringe (paragraph 295), and further teaches methods for cell lysis (paragraphs 67, 69, 161 and 297). 
Specifically with regards to claims 14 and 15, Schiestl teaches that kits are provided comprising a carrier, package or container comprising one of the separate elements to be used in the method, such as laboratory materials and reagents, including buffers and detection reagents (paragraphs 55-57).  
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the products of Stice and Schiestl since both references teach products and methods for performing biological assays wherein a biological sample is obtained using a heparin-coated syringe.  Stice further teaches methods for preparing a heparin-coated syringe and attached needle (see Stice, column 21, lines 33-39), while Schiestl teaches kits comprising materials and reagents for performing biological assays, including molecular-based assays using real-time PCR on samples obtained from blood (see Schiestl, paragraphs 8, 15 and 295).  Thus, an ordinary practitioner would have been motivated to combine the products of Stice and Schiestl since Schiestl also teaches kits comprising materials and reagents for performing biological assays that could readily be modified to include heparin-coated syringes for obtaining biological samples, or heparin solutions for preparing heparin-coated syringes, as taught by Stice. 
It would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the conditions for preparing heparin-coated syringes as taught by Stice to obtain the desired results with regards to the final amount of heparin coating a syringe, or the size of the syringe or other heparin-coated tool for transferring very small quantities of sample.  This is consistent with the Federal Circuit decision in In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003) “We have also held that a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties.”  Thus, an ordinary practitioner would have recognized that the results obtained by the teachings of Stice could be adjusted to maximize the desired results.  As noted in In re Aller, 105 USPQ 233 at 235,
		More particularly, where the general conditions
		of a claim are disclosed in the prior art, it is
		not inventive to discover the optimum or workable
		ranges by routine experimentation.

Routine optimization is not considered inventive and no evidence has been presented that the selection of conditions for preparing and using heparin-coated syringes was other than routine, that the resulting products from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.  As noted, a skilled artisan would expect similar conditions for harvesting and transferring samples using heparin-coated syringes to yield reproducible results.  Thus, an ordinary practitioner would have recognized that the results could be adjusted to maximize the desired results. 

Conclusion
13.	Claims 1-8 and 14-18 are rejected over the prior art.  No claims are free of the prior art.  In addition, claims 1-8 and 14-18 are rejected under 35 U.S.C. 112(b) as being indefinite. 

Correspondence

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637